DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Argument and Amendment
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/23/22 has been entered.
 
The response filed on 2/23/22 has been entered. 

Applicant’s arguments filed 2/23/22 have been fully considered but they are not deemed to be persuasive.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
			
Claims 10-11, 13, 15-17, 19 and 27-34 are pending and under examination in this office action.
Applicants' arguments, filed have been fully considered but they are not deemed to be persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Modified Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 10-11, 13, 15-17, 19 and 27-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bivona et al. (US 2014/0121126) in view of Vincent et al. (Current Oncology 19(1); S33-S34; 2012) and Martinez-Aranda et al. (Oncotarget, 6(42); 44254-44274) and further in view of Manzoor et al. (WO 2014/002108) and Kannan et al. (US 10,426,842) and Setiadyet al (WO 2013/078271) and Babu et al. (Nanoparticles for siRNA based gene slicing in tumor therapy (IEEE Trans Nanobioscience. 2016 December ; 15(8): 849–863) and Kohn et al. (Gene Expression and Molecular Interactions (2012); 7(5); e35716 18 pages.
With regards to instant claim 10-11, Bivona et al. teach treating epidermal growth factor receptor (EGFR) inhibitor resistant cancer (see 0005) administering at least two types of inhibitors (i.e., an AXL inhibitor and an EGFR inhibitor (see 0010) and can be administered alone or in combination (see 0180) with an anticancer drug erlotinib (as required by instant claim 13 and 17, see Fig.7) and the cancer is NSCLC (as required by instant claim 18, see 0051) intravenously (as required by instant claim 19, see 0067).  As evidence by Vincent EGFR is an upregulated biomarker gene of cancer) wherein the size of the tumor is reduced (see 0068; as required by instant claims 11, 13, 27-30 and thus will reduce the specified 25%, 30%, 40% and or 50% once administered as required by instant claims because the characteristics of the composition would not change. As stated in the MPEP 2112.01 “products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  
“Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.
In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not."
However, Bivona fails to teach fails to teach that the at least two upregulated biomarker genes AXL and FN14 and also wherein the anticancer treatment is an anticancer drug.  Nonetheless teaches that AXL inhibitor restores erlotinib (an anticancer drug) thus indicating the use of an anticancer drug erlotinib (as required by instant claims 10, 13, 17 and 34) administered intravenously (see supra, as required by instant claim 19).
Vincent teaches treating cancer with EGFR and ALK cancer biomarkers may have an indirect value as predictors of sensitivity to chemotherapy (see abstract) and influence management of metastatic non- small lung cancer (see introduction and summary).
Martinez-Aranda teaches that FN14 are predictive biomarkers overexpressed primarily in breast cancer wherein GRP94 and FN14 are identified (see abstract and introduction) Therefore one of ordinary skill in the art would have been motivated to exchange/substitute the EGRF taught Bivona for Martinez-Aranda with the expectation of reasonable success as Bivona, Vincent and Martinez-Aranda teach ALK and FN14 are predictive cancer biomarkers as required by instant claim 14). As noted there are several biomarkers that are responsible for the same cancer, therefore the particular biomarker is within the purview of the skilled artisan (see as evidenced by Kohn et al).
Manzoor et al teach nanoparticles capable of delivering multiple therapeutic molecules (see Abstract, page 1), one of which can be siRNA (see first paragraph on page 2), another one is protein (see first paragraph on page 6) and such therapeutic molecular can target EGFR (see pg. 2, 2nd para).  
Kannan et al. teaches nanoparticle delivery attached to a siRNA (see abstract) conjugated to a Cetuximab (see Fig. 2) on the surface and the anticancer drug gefitinib (see Fig. 2) for treating cancers (see col. 4, lines 11+) intravenously (see example 4 as required by instant claim 19)
Setiadyet al teach conjugates of siRNA with EGFR targeting antibody such as cetuximab (see paragraph [0041]) for inhibition of tumor cell growth (see Abstract, paragraph [00124]).  
Babu teaches nanoparticles or nanostructured carriers have increasingly been adopted as reliable non-viral siRNA delivery systems [17]. The advantages of using nanoparticles for siRNA delivery, particularly at a systemic level, include i) the prolonged half-life of siRNA in blood, ii) improved pharmacokinetics, and iii) preferential targeting of tumor tissues by an Enhanced Permeation and Retention (EPR) effect. It is important to note that many siRNA-based drugs have undergone recent clinical trials [20], and several are ongoing for cancer gene therapy (Table I).
Kohn teaches human tumor cell that have prominent genes such as AXL and FN14 (see abstract). Additional teaches that intercellular interaction of AXL, FN14 maybe important in regulation of coupling between tumor and stromal cell cells. The reference also teaches that they used 15 genes to identify the expression-correlated genes engaged in molecular interactions related to migration, invasion, and metastasis, (see abstract. Therefore, one of ordinary skill would have been motivated to choose amongst the 15 genes the prominent ones (i.e., AXL. FNI4 with a reasonable expectation of success that choosing any of the 15 genes would yield success in choosing the inhibitors would kill or delay  the growth of cancer. 
It would be obvious to one of ordinary skill in the art to combine the cited prior art to archive the instant claim invention with a reasonable expectation of success to incorporate nanoparticles with at least two upregulated biomarker gene inhibitors in the treatment of cancers for specific targeting.  The motivation to combine can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose. Section MPEP 2144.07. Specifically, Babu teaches the advantages of using nanoparticles for siRNA delivery, particularly at a systemic level, include i) the prolonged half-life of siRNA in blood, ii) improved pharmacokinetics, and iii) preferential targeting of tumor tissues by an Enhanced Permeation and Retention (EPR) effect 
Thus, the level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a pharmaceutical nanoparticle research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from medicine, pharmacy, nanoparticle polymer chemistry— without being told to do so. Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(I)) and an artisan must be presumed to know something about the art apart from what the references disclose. See /n re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSA, 550 U.S. at 421, 82 USPQ2d at 1397. “[l]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. (MPEP 2141.03 (I)). “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.” (MPEP 716.07).

	
No claims allowed.	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY V GEMBEH whose telephone number is (571)272-8504.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHIRLEY V GEMBEH/Primary Examiner, Art Unit 1615                                                                                                                                                                                                        05/31/22